FILED
                            NOT FOR PUBLICATION                             MAR 3 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


VINCENT C. BRUCE,                                No. 12-15982

               Plaintiff - Appellant,            D.C. No. 3:09-cv-04649-JW

  v.
                                                 MEMORANDUM*
MATTHEW L. CATE; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                      James Ware, District Judge, Presiding

                            Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       California state prisoner Vincent C. Bruce appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging retaliation and

interference with his legal mail. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Brodheim v. Cry, 584 F.3d 1262, 1267 (9th Cir. 2009). We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      The district court properly granted summary judgment on Bruce’s retaliation

claim because Bruce failed to raise a genuine dispute of material fact as to whether

his re-validation as an associate of a prison gang was because of defendants’

retaliatory motives and advanced no legitimate correctional goal. See id. at 1269,

1271 (setting forth elements of a retaliation claim in the prison context, and noting

that “a plaintiff must show that his protected conduct was the substantial or

motivating factor behind the defendant’s conduct” (citation and internal quotation

marks omitted)).

      The district court properly granted summary judgment on Bruce’s claim that

defendants improperly opened his confidential mail outside of his presence because

Bruce failed to raise a genuine dispute of material fact as to whether the mail at

issue met the sender identification requirements for confidential mail, or whether

those requirements were not reasonably related to legitimate penological interests.

See Turner v. Safley, 482 U.S. 78, 89 (1987) (“[W]hen a prison regulation

impinges on inmates’ constitutional rights, the regulation is valid if it is reasonably

related to legitimate penological interests.”); Wolff v. McDonnell, 418 U.S. 539,

576-77 (1974) (prison officials may require that mail from attorneys be identified

as such); see also Cutter v. Wilkinson, 544 U.S. 709, 725 n.13 (2005) (“[P]rison


                                           2                                     12-15982
security is a compelling state interest, and . . . deference is due to institutional

officials’ expertise in this area.”).

       The district court did not abuse its discretion by denying Bruce’s discovery

requests. See Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002) (setting forth

standard of review and describing trial court’s broad discretion to deny discovery);

Margolis v. Ryan, 140 F.3d 850, 853 (9th Cir. 1998) (in making a motion for

further discovery under Fed. R. Civ. P. 56, the movant must make clear “what

information is sought and how it would preclude summary judgment”).

       The district court did not abuse its discretion by denying Bruce’s request for

injunctive relief regarding alleged inadequate prison law library access because

Bruce failed to demonstrate that it caused him an actual injury. See Lewis v.

Casey, 518 U.S. 343, 348-53 (1996) (access-to-courts claim requires plaintiff to

show that defendants’ conduct caused actual injury to a non-frivolous legal claim);

Flexible Lifeline Sys., Inc. v. Precision Lift, Inc., 654 F.3d 989, 993-94 (9th Cir.

2011) (setting forth standard of review and requirement for injunctive relief that

the plaintiff must show likelihood of success on the merits).

       The district court did not abuse its discretion by denying Bruce’s motions to

appoint counsel because Bruce failed to demonstrate exceptional circumstances.

See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting forth standard of


                                             3                                     12-15982
review and requirement of “exceptional circumstances” for appointment of

counsel).

      Bruce’s request to augment the record on appeal, filed on May 24, 2013, is

denied.

      Bruce’s requests for judicial notice, filed on May 24, 2013 and August 1,

2013, are denied.

      AFFIRMED.




                                         4                                  12-15982